Exhibit 10.19
 
AMENDMENT OF EMPLOYMENT AGREEMENT
 
THIS AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
between WHX Corporation, a Delaware corporation (“Company”), and Peter T.
Gelfman (“Executive”), effective as of January 1, 2009.
 
Background
 
A.           The Company and the Executive previously entered into an Employment
Agreement, dated as of April 7, 2008 (“Agreement”).
 
B.           The Company and the Executive wish to amend the Agreement,
effective as of January 1, 2009, to comply with the final regulations under Code
Section 409A.
 
In consideration of the premises, the parties hereby agree to amend the
Agreement as follows, effective January 1, 2009.
 
Amendment
 
1.           Subsection 2(c) of the Agreement, regarding the Executive’s annual
bonus, shall be amended by inserting the following sentence to the end thereof:
 
“Payment of any annual bonus under this Agreement shall be made at the same time
that other senior-level executives receive their annual incentive compensation
awards in the calendar year following the year earned in accordance with the
terms of the applicable bonus plan The Company intends that the bonus will be
paid between January 1st and March 15th of the year following the year that the
bonus is earned, but in no event will it be paid later than December 31st of the
year following the year that the bonus is earned.”
 
2.           Section 6(a) of the Agreement, regarding termination by the
Executive, shall be amended to read as follows:
 
“6.           Termination of Agreement by the Executive.
 
(a)           This Agreement may be terminated by the Executive by providing
written notice to the Company within sixty (60) days following a Material
Diminution (as defined below) of the Executive’s position, duties,
responsibilities or base salary compensation with the company or the relocation
of the Company’s headquarters to a location more than 50 miles from White
Plains, New York (a “Material Diminution or Relocation Termination Election”).
In the case of a Material Diminution or Relocation Termination Election by the
Executive, the Company shall have thirty (30) days following its receipt of
written notice of termination from the Executive to cure such Material
Diminution or Relocation. In the case of a Material Diminution or Relocation
Termination Election, if the Company does not cure such Material Diminution or
Relocation within the thirty (30) days following its receipt of such Material
Diminution or Relocation Termination Election from the Executive, pursuant to
this Section, termination of Executive’s employment shall be effective at the
end of such thirty (30) day period.
 

--------------------------------------------------------------------------------


 
“Material Diminution” shall only mean a situation in which (i) the Executive is
no longer employed as the President and Chief Executive Officer of the Company
or is not employed or offered employment in substantially equivalent positions
of substantially equivalent companies, regardless of what, if any, additional
positions Executive may from time to time hold or not hold with the Company
Group, or (ii) the Executive suffers a material diminution of the duties or
responsibilities commensurate with the position of President and Chief Executive
Officer of the Company, or (iii) the Executive suffers a material reduction of
the Executive’s base salary compensation below the amount set forth herein.”
 
3.           The following sentence shall be added after the second sentence of
Section 15 of the Agreement:
 
“With respect to the payments to which the Participant would have been entitled
had he survived, such payments shall be paid to the Participant’s estate
pursuant to the same schedule that the Participant would have received them had
he survived, with the initial payment to be made as soon as administratively
practicable after the estate is opened, such payments to include all missed
periodic payments, without interest thereon.”
 
4.           Section 7(d) of the Agreement shall be deleted in its entirety.
 
5.           A new Section 26 is added to the Agreement, to read as follows:
 
“26. Code Section 409A
 
(a)           The parties hereto intend that all benefits and payments to be
made to the Executive hereunder will be provided or paid to him in compliance
with all applicable provisions, or an exemption or exception from the applicable
provisions of, section 409A of the Internal Revenue Code of 1986 as amended
(“Code”) and the regulations issued thereunder, and the rulings, notices and
other guidance issued by the Internal Revenue Service interpreting the same, and
this Agreement shall be construed and administered in accordance with such
intent. The parties also agree that this Agreement may be modified, as
reasonably requested by either party, to the extent necessary to comply with all
applicable requirements of, and to avoid the imposition of any additional tax,
interest and penalties under, the section 409A of the Code in connection with,
the benefits and payments to be provided or paid to the Executive hereunder. Any
such modification shall maintain the original intent and benefit to the Company
and the Executive of the applicable provision of this Agreement, to the maximum
extent possible without violating section 409A of the Code.
 
(b)           All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” as defined
under section 409A of the Code. For purposes of section 409A of the Code, the
right to receive a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Further, for purposes of
the limitations on nonqualified deferred compensation under section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment.
 

--------------------------------------------------------------------------------


 
(c)           Severance benefits under this Agreement are intended to be exempt
from section 409A of the Code under the “separation pay exception,” to the
maximum extent applicable. Any payments hereunder that qualify for the
“short-term deferral” exception or another exception under section 409A of the
Code shall be paid under the applicable exception.
 
(d)           Notwithstanding the foregoing or anything to the contrary
contained in any other provision of this Agreement, if the Executive is a
“specified employee” at the time of his “separation from service” within the
meaning of section 409A of the Code, then, to the extent required by section
409A, any payment hereunder designated as being subject to this Section shall
not be made until the first business day after the expiration of six (6) months
from the date of his separation from service. On such date, there shall be paid
to the Executive in a single cash lump sum, an amount equal to aggregate amount
of the payments delayed pursuant to the preceding sentence. Notwithstanding the
foregoing, if the Executive dies within such six (6) months period, then there
shall be paid to the estate of Executive within ninety (90) days of Executive’s
death, an amount equal to the aggregate amount of the payments delayed pursuant
to the second preceding sentence.
 
The term “specified employee” shall mean any individual who, at any time during
the twelve (12) month period ending on the identification date (as determined by
the Company or its delegate), is a specified employee under section 409A of the
Code, as determined by the Company (or its delegate). The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and identification date, shall be made by the Company (or
its delegate) in accordance with the provisions of sections 416(i) (without
respect to paragraph (5) thereof) and 409A of the Code.
 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, to
the extent that the recovery of expenses under Section 24 hereof is not
excludible from gross income under Coder Section 162 as a business expense
incurred in connection with the performance of service as an employee (ignoring
applicable limitation based upon adjusted gross income) but cannot be paid
within the limited period of time set forth in Treasury Registration Section
1.409A-1(b)(9)(v)(E) because the prevailing party has not then been determined,
the recovery shall be paid by March 15th of the year following the year that the
prevailing party has been determined. In the event that multiple issues are
presented, the prevailing party shall be the party that has substantially
prevailed with respect to the most significant issue or set of issues
presented.”
 

--------------------------------------------------------------------------------


 
6.           In all other respects the Agreement shall be and remain unchanged.
 
The Company, by its duly authorized officer, and the Executive have executed
this Amendment, effective as of January 1, 2009.
 



 
EXECUTIVE
     
/s/ Peter T. Gelfman                    12/15/08
 
Peter T. Gelfman




 
WHX CORPORATION
     
By:
/s/ James F. McCabe                    12/15/08
   
Name:
James F. McCabe
   
Title:
SVP/CFO


